Opinion of the Court
Ferguson, Judge:
This case was tried in common with United States v Kugima, 16 USCMA 183, 36 CMR 339, this day decided, and involves the identical issue whether the general court-martial appointed by the Chief of Staff, Third Marine Division, then acting as the Commanding Officer of that organization, was duly constituted. For the reasons set forth in the Kugima case, supra, we find that authority to appoint the general court-martial was present.
The decision of the board of review is affirmed.
Chief Judge Quinn and Judge Kil-day concur.